 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CECIL JEROME HATCHETT,                             No. 2:21-cv-00228 GGH P
12                        Petitioner,
13            v.                                         ORDER
14    KEN CLARK, Warden,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On April 1, 2021, the court granted petitioner thirty days to file an

19   in forma pauperis affidavit, or pay the required filing fee, and file an amended petition in

20   compliance with the court’s instructions. ECF No. 5. However, petitioner has failed to respond in

21   in compliance with the court’s order. Moreover, petitioner was warned “failure to comply with

22   this order will result in the dismissal of this action.” ECF No. 5 at 2.

23          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

24   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

25   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an in forma pauperis

26   ////

27   ////

28   ////
                                                         1
 1   affidavit, or payment of the required filing fee, and an amended petition within this timeframe
 2   will serve as cause and will discharge this order.
 3   Dated: May 24, 2021
                                                 /s/ Gregory G. Hollows
 4                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
